IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-69,021-04


                    EX PARTE MARCUS WAYNE WILLIAMS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. D-1-DC-05-904127 IN THE 403RD DISTRICT COURT
                             FROM TRAVIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to sixty years’ imprisonment. The Third Court of Appeals affirmed

applicant’s conviction in part and vacated in part. Williams v. State, 240 S.W.3d 293 (Tex.

App.—Austin 2007). Applicant contends that his appellate counsel rendered ineffective assistance

because counsel failed to advise him of his right to file a pro se petition for discretionary review.

        The trial court has entered findings of fact and conclusions of law that appellate counsel

failed to advise Applicant of his right to file a pro se petition for discretionary review. The trial
                                                                                                      2

court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Third Court of Appeals in Cause No. 03-06-00039-

CR that affirmed his conviction in part and vacated his conviction in part in Cause No. D-1-DC-05-

904127 from the 403rd District Court of Travis County. Applicant shall file his petition for

discretionary review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: October 30, 2013
Do not publish